  Case 1:20-cv-00361-LPS Document 1 Filed 03/13/20 Page 1 of 50 PageID #: 1



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE


SPEYSIDE MEDICAL, LLC,
               Plaintiff,

                      v.                            Civil Action No.
                                                    ____________________
MEDTRONIC COREVALVE, LLC;
MEDTRONIC, INC. and MEDTRONIC PLC,
                 Defendants.                        DEMAND FOR JURY TRIAL




                                           COMPLAINT

       Plaintiff Speyside Medical, LLC (“Speyside Medical”), for its Complaint against

Defendants Medtronic Corevalve, LLC; Medtronic, Inc.; and Medtronic PLC (collectively,

“Medtronic”), hereby alleges as follows:

                                            PARTIES

       1.     Plaintiff Speyside Medical is a limited liability company organized under the laws

of Delaware with a place of business at 592 Rosso Court, Pleasanton, California 94566.

       2.     Upon information and belief, Defendant Medtronic Corevalve, LLC is a limited

liability company organized under the laws of Delaware with a place of business at 3576 Unocal

Place, Fountaingrove, Santa Rosa, CA 954031.         Upon information and belief, Medtronic

Corevalve, LLC has designated Corporation Service Company, 251 Little Falls Drive,

Wilmington, DE 19808 as its registered agent for service of process.

       3.     Upon information and belief, Defendant Medtronic, Inc. is a corporation

organized under the laws of Minnesota with a place of business at 710 Medtronic Parkway,



                                               1
   Case 1:20-cv-00361-LPS Document 1 Filed 03/13/20 Page 2 of 50 PageID #: 2



Minneapolis, MN 55432.          Upon information and belief, Medtronic, Inc. has designated

Corporation Service Company, 251 Little Falls Drive, Wilmington, DE 19808 as its registered

agent for service of process.

       4.      Upon information and belief, Defendant Medtronic PLC is a corporation

organized under the laws of Ireland with a place of business at 20 Lower Hatch Street, Dublin 2,

Ireland.

                                 JURISDICTION AND VENUE

       5.      This is a civil action for patent infringement under the patent laws of the United

States, 35 U.S.C. § 1 et seq.

       6.      This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. §§ 1331 and 1338(a) because this action arises under the patent laws of the United States,

35 U.S.C. § 1 et seq.

       7.      Upon information and belief, Medtronic holds itself out as a single entity and its

subsidiaries and affiliates are agents of each other and/or work in concert with each other with

respect to the manufacture, regulatory approval, marketing, sale, importation and distribution of

the Accused Products throughout the United States, including Delaware.

       8.      Upon information and belief, Medtronic has committed tortious acts of patent

infringement and intends a future course of conduct that includes further acts of patent

infringement in Delaware. Upon information and belief, Medtronic has made, used, sold, offered

to sell, and/or imported, and continues to make, use, sell, offer for sale, and/or import in

Delaware products that infringe, or are used to infringe, Speyside Medical’s patents.

Medtronic’s infringing products include, for example, its Evolut™ and CoreValve™ transcatheter

aortic valve replacement (“TAVR”) lines of devices (“the Accused Products”).




                                               2
   Case 1:20-cv-00361-LPS Document 1 Filed 03/13/20 Page 3 of 50 PageID #: 3



       9.      Upon information and belief, Medtronic has substantial, continuous, and

systematic contacts with Delaware.

       10.     Upon information and belief, Medtronic is in the business of, among other things,

manufacturing and selling medical devices and medical products. Upon information and belief,

Medtronic, itself and through its subsidiaries, affiliates, and agents, manufactures, imports,

markets, distributes and/or sells medical devices and medical products, including the Accused

Products, throughout the United States, including Delaware.

       11.     Upon information and belief, Medtronic has distribution channels throughout the

United States, including in Delaware. By advertising the Accused Products on the Medtronic

website and without restriction to a particular geographic area, Medtronic has made clear that it

intends to use Medtronic’s national distribution channels to distribute and sell the Accused

Products throughout the United States, including Delaware, which would have a substantial

effect on Delaware.      Medtronic has introduced the Accused Products into the stream of

commerce with the knowledge, or reasonable expectation, that actual or potential users of such

products and methods are located within Delaware.

       12.     This Court has personal jurisdiction over Medtronic Corevalve, LLC by virtue of,

for example, (1) its organization in Delaware, (2) its continuous and systematic contacts with

Delaware, (3) its registered agent for service of process in Delaware, (4) its acts of tortious patent

infringement in Delaware, and (5) its sale of a substantial volume of medical devices and

products in Delaware.

       13.     This Court has personal jurisdiction over Medtronic, Inc., by virtue of, for

example, (1) its continuous and systematic contacts with Delaware, (2) its registered agent for

service of process in Delaware, (3) its acts of tortious patent infringement in Delaware, and (4)




                                                  3
   Case 1:20-cv-00361-LPS Document 1 Filed 03/13/20 Page 4 of 50 PageID #: 4



its sale of a substantial volume of medical devices and products in Delaware.

       14.     This Court has personal jurisdiction over Medtronic PLC by virtue of, for

example, (1) its continuous and systematic contacts with the United States, including Delaware,

(2) its acts of tortious patent infringement in Delaware, (3) its sale of a substantial volume of

medical devices and products in Delaware, and (4) its conduct by, through and in concert with

Medtronic Corevalve, LLC and Medtronic, Inc.

       15.     In the alternative, this Court has personal jurisdiction over Medtronic PLC under

Rule 4(k)(2), Fed. R. Civ. P.

       16.     Venue is proper in this judicial district pursuant to 28 U.S.C. §§ 1391 and 1400

(b).

                                    THE PATENTS-IN-SUIT

       17.     Speyside Medical is the owner of U.S. Patent Nos. 8,377,118 (“the ‘118 patent”);

9,445,897 (“the ‘897 patent”); 9,510,941 (“the ‘941 patent”); 9,603,708 (“the ‘708 patent”); and

10,449,040 (“the ‘040 patent”) (collectively, the “patents-in-suit”).

       18.     On February 19, 2013, the United States Patent and Trademark Office (“the

Patent Office”) duly and legally issued the ‘118 patent, entitled “Unstented Heart Valve With

Formed In Place Support Structure.” A true and correct copy of the ‘118 patent is attached

hereto as Exhibit A.

       19.     On September 20, 2016, the Patent Office duly and legally issued the ‘897 patent,

entitled “Prosthetic Implant Delivery Device With Introducer Catheter.” A true and correct copy

of the ‘897 patent is attached hereto as Exhibit B.

       20.     On December 6, 2016, the Patent Office duly and legally issued the ‘941 patent,

entitled “Method Of Treating A Patient Using A Retrievable Transcatheter Prosthetic Heart




                                                 4
  Case 1:20-cv-00361-LPS Document 1 Filed 03/13/20 Page 5 of 50 PageID #: 5



Valve.” A true and correct copy of the ‘941 patent is attached hereto as Exhibit C.

         21.   On March 28, 2017, the Patent Office duly and legally issued the ‘708 patent,

entitled “Low Crossing Profile Delivery Catheter For Cardiovascular Prosthetic Implant.” A true

and correct copy of the ‘708 patent is attached hereto as Exhibit D.

         22.   On October 22, 2019, the Patent Office duly and legally issued the ‘040 patent,

entitled “Method of Treating a Patient Using a Retrievable Transcatheter Prosthetic Heart

Valve.” A true and correct copy of the ‘040 patent is attached hereto as Exhibit E.

         23.   The patents-in-suit relate to devices and methods used in valve replacement

surgery, including TAVR surgery.          A properly functioning aortic valve generally has

thin leaflets of tissue that open and close to regulate blood flow when the heart beats. In some

individuals, however, these leaflets can stiffen and cause a narrowing of the aortic valve. The

narrowing of the valve can make it more difficult for the heart to pump blood to and from the

body.

         24.   One method for replacing a diseased aortic valve is through open heart surgery.

This typically requires stopping the heart and lungs and placing the patient on a heart and lung

machine. The surgeon then opens the patient and replaces by hand the diseased aortic valve with

an implant. Open heart surgery carries with it serious risks, including infection, stroke, and even

death.

         25.   The new devices and methods covered by the patents-in-suit offer superior

outcomes and reduced risk to patients in need of valve replacement surgery. Unlike open-heart

surgery, the devices and methods allow a surgeon to replace a valve without the need to open the

patient or place the patient on a heart or lung machine. Instead, the surgeon uses a catheter to

deploy a new valve implant without stopping the patient’s heart or lungs. The implant and




                                                5
  Case 1:20-cv-00361-LPS Document 1 Filed 03/13/20 Page 6 of 50 PageID #: 6



related deployment devices covered by the patents-in-suit have the smallest possible profile so

that the smallest and least invasive catheter size may be used.       The implant and related

deployment devices also allow the surgeon to recapture and reposition the implant as necessary

during surgery. The devices and methods covered by the patents-in-suit are the result of many

years of research and development and significant expenditure of money and resources.

                MEDTRONIC’S ACCUSED PRODUCTS AND METHODS

       26.     Upon information and belief, Medtronic makes, uses, imports, offers to sell,

and/or sells Accused Products that infringe the patents-in-suit. Medtronic markets and sells the

Accused Products under various trade names, including Evolut™ and CoreValve™.             Upon

information and belief, the Evolut™ platform is the latest generation of Medtronic’s TAVR

devices and is based on the design of the prior CoreValve™ platform. Upon information and

belief, the Evolut™ platform includes at least the Evolut Pro+ System, the Evolut Pro System,

and the Evolut R System.

       27.     Upon information and belief, Medtronic markets the Accused Products as

recapturable and repositionable devices. Upon information and belief, Medtronic advertises that

the Accused Products employ a self-expanding nitinol frame that enhances the ability of the

device to conform to and seal the native annulus. Upon information and belief, Medtronic

further states that the Accused Products employ strong porcine pericardial tissue, making them

durable and allowing delivery of a low-profile device.

       28.    Upon information and belief, Medtronic has been aware of the patents-in-suit at

all relevant times. For example, upon information and belief, employees of Medtronic met with

employees of Direct Flow Medical Inc. (“Direct Flow”), the original assignee of the patents-in-

suit, at least as early as 2006. At that time, Direct Flow presented information about Direct




                                                6
   Case 1:20-cv-00361-LPS Document 1 Filed 03/13/20 Page 7 of 50 PageID #: 7



Flow’s business, product research and development, patent filings and patent strategy, including

information about pending patent applications that subsequently led to the patents-in-suit. Upon

information and belief, employees from Direct Flow and other representatives met with

employees of Medtronic in 2007 and in subsequent years to discuss, among other things, Direct

Flow’s business and the patents-in-suit. Upon information and belief, based on these numerous

meetings and the relevance of Direct Flow’s business and the patents-in-suit to Medtronic’s

Accused Products, Medtronic has known or should have known of the patents-in-suit, and

Medtronic’s infringement of the patents-in-suit, at least since each of the patents-in-suit issued.

       29.        Medtronic has also known of the patents-in-suit and Medtronic’s infringement of

the patents-in-suit as of the filing of this Complaint.

       30.        Upon information and belief, Medtronic actively and intentionally encourages its

customers, for example, hospitals and surgeons, to use the Accused Products according to certain

methods and processes taught by Medtronic, for example, in its marketing materials, instructions

for use and through its employees. Upon information and belief, Medtronic’s customers employ

the methods and processes taught by Medtronic when using the Accused Products.

                                       COUNT I
                            INFRINGEMENT OF THE ‘118 PATENT

       31.        Speyside Medical incorporates by reference each and every allegation contained

in the preceding Paragraphs as though fully set forth herein.

       32.        Speyside Medical owns all right, title, and interest in, including the right to sue

and recover damages for infringement of the ‘118 patent.

       33.        Upon information and belief, Medtronic has been aware of the ‘118 patent at all

relevant times.

       34.        Medtronic has induced and continues to induce infringement of one or more



                                                   7
   Case 1:20-cv-00361-LPS Document 1 Filed 03/13/20 Page 8 of 50 PageID #: 8



claims of the ‘118 patent, including at least claim 1, in violation of 35 U.S.C. § 271(b). Upon

information and belief, Medtronic intentionally has encouraged and continues to encourage

direct infringement by its customers with knowledge of the ‘118 patent and knowledge that its

acts have encouraged and continue to encourage direct infringement, or while remaining

willfully blind to the possibility that its inducing acts would cause infringement.

       35.     Upon information and belief, Medtronic specifically intends for customers to

infringe the ’118 patent. Medtronic encourages infringement by customers at least by providing

product support and instructions on how to use the Accused Products. For example, Medtronic

provides “Instructions for Use” for each of the Accused Products on Medtronic’s website. See,

e.g., http://manuals.medtronic.com/manuals/main/en_US/home.

       36.     Medtronic has contributed to and continues to contribute to infringement of one or

more claims of the ‘118 patent, including at least claim 1, in violation of 35 U.S.C. § 271(c) by

selling, offering to sell and/or importing the Accused Products in the United States for use in

practicing the processes claimed in the ‘118 patent. Upon information and belief, the use of the

Accused Products constitutes a material part of the processes claimed in the ‘118 patent, and

Medtronic has knowledge that this use is especially made or adapted for use in the infringement

of the ‘118 patent. Upon information and belief, the Accused Products are not a staple article or

commodity of commerce suitable for substantial noninfringing use.

       37.     Upon information and belief, Medtronic’s customers have infringed and continue

to infringe directly the ‘118 patent, including at least claim 1, either literally or under the

doctrine of equivalents. The left side of the table below contains the language of claim 1 of the

‘118 patent, and the right side of the table contains quotations and images from marketing

materials found on Medtronic’s website.




                                                 8
Case 1:20-cv-00361-LPS Document 1 Filed 03/13/20 Page 9 of 50 PageID #: 9
Case 1:20-cv-00361-LPS Document 1 Filed 03/13/20 Page 10 of 50 PageID #: 10



                       (Evolut Pro+ System Instructions for Use, p. 2.)
                       “Using imaging and a delivery system, the physician threads the
                       compressed bioprosthetic heart valve through the catheter and
                       positions it within the diseased valve. After positioning the
                       bioprosthetic valve, the physician begins deploying the valve; the
                       middle image below shows a partially expanded valve. When
                       deployment is complete, the bioprosthetic valve is fully expanded
                       within the diseased native valve. After testing the new valve
                       function, the physician removes the catheter and closes the
                       incision.”




                       “TAVR does not require open-heart surgery. Instead, with TAVR,
                       the heart is accessed via an artery.”
                       (https://www.medtronic.com/us-en/healthcare-
                       professionals/therapies-procedures/cardiovascular/transcatheter-
                       aortic-valve-replacement/tavr/about-the-therapy.html).




                       (https://www.medtronic.com/us-en/healthcare-
                       professionals/products/cardiovascular/transcatheter-aortic-heart-
                       valves/evolut-r.html).



                                       10
 Case 1:20-cv-00361-LPS Document 1 Filed 03/13/20 Page 11 of 50 PageID #: 11



the carrier element having      The quotation and images below, as well as Medtronic’s
proximal and distal ends, the   description of the Accused Products on its website, show that use
replacement valve               of the Accused Products includes a carrier element having
configured to allow the flow    proximal and distal ends, the replacement valve configured to
of blood through the            allow the flow of blood through the replacement valve in a first
replacement valve in a first    direction and prevents the flow of blood through the replacement
direction and prevents the      valve in a second direction.
flow of blood through the
                                “Using imaging and a delivery system, the physician threads the
replacement valve in a
                                compressed bioprosthetic heart valve through the catheter and
second direction;
                                positions it within the diseased valve. After positioning the
                                bioprosthetic valve, the physician begins deploying the valve; the
                                middle image below shows a partially expanded valve. When
                                deployment is complete, the bioprosthetic valve is fully expanded
                                within the diseased native valve. After testing the new valve
                                function, the physician removes the catheter and closes the
                                incision.”




                                (https://www.medtronic.com/us-en/healthcare-
                                professionals/therapies-procedures/cardiovascular/transcatheter-
                                aortic-valve-replacement/tavr/about-the-therapy.html).
                                The video on Medtronic’s website shows how the replacement
                                valve is configured to allow the flow of blood through the
                                replacement valve in a first direction and prevents the flow of
                                blood through the replacement valve in a second direction:




                                                11
 Case 1:20-cv-00361-LPS Document 1 Filed 03/13/20 Page 12 of 50 PageID #: 12




                               (https://www.medtronic.com/us-en/patients/treatments-
                               therapies/transcatheter-aortic-valve-replacement/about/tavr-
                               procedure.html)
positioning the proximal and   The quotation and images below, as well as Medtronic’s
distal ends of the carrier     description of the Accused Products on its website, show that use
element proximate opposing     of the Accused Products includes positioning the proximal and
sides of the native aortic     distal ends of the carrier element proximate opposing sides of the
heart valve;                   native aortic heart valve; expanding the carrier element from a
expanding the carrier          collapsed delivery configuration to a first expanded configuration;
element from a collapsed       using the carrier element to exclude the native aortic heart valve
delivery configuration to a    in the first expanded configuration, forming a seal between the
first expanded                 carrier element and one or more native anatomical features in the
configuration;                 first expanded configuration; using the leaflets of the replacement
using the carrier element to   valve to replace leaflet actuation of the native aortic heart valve in
exclude the native aortic      the first expanded configuration.
heart valve in the first
                               “Using imaging and a delivery system, the physician threads the
expanded configuration,
                               compressed bioprosthetic heart valve through the catheter and
forming a seal between the
                               positions it within the diseased valve. After positioning the
carrier element and one or
                               bioprosthetic valve, the physician begins deploying the valve; the
more native anatomical
                               middle image below shows a partially expanded valve. When
features in the first
                               deployment is complete, the bioprosthetic valve is fully expanded
expanded configuration;
                               within the diseased native valve. After testing the new valve
using the leaflets of the
                               function, the physician removes the catheter and closes the
replacement valve to replace
                               incision.”
leaflet actuation of the
native aortic heart valve in
the first expanded
configuration;




                                                12
Case 1:20-cv-00361-LPS Document 1 Filed 03/13/20 Page 13 of 50 PageID #: 13




                       (https://www.medtronic.com/us-en/healthcare-
                       professionals/therapies-procedures/cardiovascular/transcatheter-
                       aortic-valve-replacement/tavr/about-the-therapy.html).
                       “3. Advance the device through the valve. Perform an angiogram
                       to confirm that the pigtail catheter is in position within the
                       noncoronary cusp of the aortic root. Fluoroscopically identify the
                       appropriate landmarks.
                       4. Position the catheter so that the bioprosthesis is at the optimal
                       depth relative to the valve annulus. For surgical bioprosthetic
                       valves, consider the features of the valve when determining the
                       optimal placement of the bioprosthesis.
                       5. To deploy the bioprosthesis, rotate the deployment knob in the
                       direction of the arrows. The capsule retracts and exposes the
                       bioprosthesis. Continue deploying the bioprosthesis in a
                       controlled manner, adjusting valve position as necessary and
                       noting the position of the radiopaque capsule marker band and
                       paddle attachment.”
                       (Evolut Pro+ System Instructions for Use, p. 32.)
                       The video on Medtronic’s website shows positioning the
                       proximal and distal ends of the carrier element proximate
                       opposing sides of the native aortic heart valve; expanding the
                       carrier element from a collapsed delivery configuration to a first
                       expanded configuration; using the carrier element to exclude the
                       native aortic heart valve in the first expanded configuration,
                       forming a seal between the carrier element and one or more native
                       anatomical features in the first expanded configuration; and
                       using the leaflets of the replacement valve to replace leaflet
                       actuation of the native aortic heart valve in the first expanded
                       configuration:




                                        13
 Case 1:20-cv-00361-LPS Document 1 Filed 03/13/20 Page 14 of 50 PageID #: 14




                                  (https://www.medtronic.com/us-en/patients/treatments-
                                 therapies/transcatheter-aortic-valve-replacement/about/tavr-
                                 procedure.html)
evaluating the position of       The quotation and images below, as well as Medtronic’s
the carrier element; at least    description of the Accused Products on its website, show that use
partially collapsing the         of the Accused Products includes evaluating the position of the
carrier element from the first   carrier element; at least partially collapsing the carrier element
expanded configuration to a      from the first expanded configuration to a moveable
moveable configuration, a        configuration, a length of the carrier element in the moveable
length of the carrier element    configuration being substantially equal to or less than a length of
in the moveable                  the carrier element in the first expanded configuration.
configuration being
                                 “6. Before the radiopaque capsule marker band reaches the distal
substantially equal to or less
                                 end of the radiopaque paddle attachment, evaluate the
than a length of the carrier
                                 bioprosthesis position. . . .
element in the first
expanded configuration;          7. Either complete bioprosthesis deployment or initiate
                                 bioprosthesis recapture.”
                                 (Evolut Pro+ System Instructions for Use, p. 32.)
                                 “The bioprosthesis is recapturable during deployment before the
                                 radiopaque capsule marker band reaches the distal end of the
                                 radiopaque paddle attachment. Deployment of the bioprosthesis
                                 can be attempted 3 times. If the bioprosthesis is recaptured a third
                                 time, it must be removed from the patient.
                                 1. Rotate the deployment knob in the opposite direction of the
                                 arrows to recapture the bioprosthesis. A partially recaptured
                                 bioprosthesis can be repositioned or fully recaptured.”
                                 (Evolut Pro+ System Instructions for Use, p. 33.)
                                 “CONTROL DURING DEPLOYMENT: The Evolut PRO+


                                                 14
Case 1:20-cv-00361-LPS Document 1 Filed 03/13/20 Page 15 of 50 PageID #: 15



                       delivery system:
                           •   Assists in accurate positioning of the valve
                           •   Features a 1:1 response for immediate feedback between
                               the deployment knob and the movement of the capsule
                           •   Provides you the option to recapture and repositionFN for
                               more accurate placement.

                       FN Up to 80% deployment. The valve can be partially or fully
                       recaptured up to three times prior to the point of no recapture.
                       Third attempt must be a complete recapture and retrieval from
                       patient.”




                       (https://www.medtronic.com/us-en/healthcare-
                       professionals/products/cardiovascular/transcatheter-aortic-heart-
                       valves/evolut-pro-plus.html).

                       The video on Medtronic’s website shows that a length of the
                       carrier element in the moveable configuration is substantially
                       equal to or less than a length of the carrier element in the first
                       expanded configuration:




                                        15
 Case 1:20-cv-00361-LPS Document 1 Filed 03/13/20 Page 16 of 50 PageID #: 16




                                (https://www.medtronic.com/us-en/patients/treatments-
                                therapies/transcatheter-aortic-valve-replacement/about/tavr-
                                procedure.html)
repositioning the carrier       The quotation and images below, as well as Medtronic’s
element in the moveable         description of the Accused Products on its website, show that use
configuration in the vicinity   of the Accused Products includes repositioning the carrier
of the native aortic heart      element in the moveable configuration in the vicinity of the native
valve;                          aortic heart valve.
                                “The bioprosthesis is recapturable during deployment before the
                                radiopaque capsule marker band reaches the distal end of the
                                radiopaque paddle attachment. Deployment of the bioprosthesis
                                can be attempted 3 times. If the bioprosthesis is recaptured a third
                                time, it must be removed from the patient.
                                1. Rotate the deployment knob in the opposite direction of the
                                arrows to recapture the bioprosthesis. A partially recaptured
                                bioprosthesis can be repositioned or fully recaptured.”
                                (Evolut Pro+ System Instructions for Use, p. 33.)
                                “CONTROL DURING DEPLOYMENT: The Evolut PRO+
                                delivery system:
                                   •   Assists in accurate positioning of the valve
                                   •   Features a 1:1 response for immediate feedback between
                                       the deployment knob and the movement of the capsule
                                   •   Provides you the option to recapture and repositionFN for
                                       more accurate placement.

                                FN Up to 80% deployment. The valve can be partially or fully
                                recaptured up to three times prior to the point of no recapture.
                                Third attempt must be a complete recapture and retrieval from
                                patient.”


                                                16
 Case 1:20-cv-00361-LPS Document 1 Filed 03/13/20 Page 17 of 50 PageID #: 17




                                (https://www.medtronic.com/us-en/healthcare-
                                professionals/products/cardiovascular/transcatheter-aortic-heart-
                                valves/evolut-pro-plus.html).
expanding the carrier           The quotation and images below, as well as Medtronic’s
element from the moveable       description of the Accused Products on its website, show that use
configuration to a second       of the Accused Products includes expanding the carrier element
expanded configuration to       from the moveable configuration to a second expanded
secure the carrier element in   configuration to secure the carrier element in the vicinity of the
the vicinity of the native      native aortic heart valve, the proximal and distal ends of the
aortic heart valve, the         carrier element being proximate opposing sides of the native
proximal and distal ends of     aortic heart valve in the second expanded configuration;
the carrier element being       using the carrier element to exclude the native aortic heart valve
proximate opposing sides of     in the second expanded configuration; forming a seal between the
the native aortic heart valve   carrier element and one or more anatomical features in the second
in the second expanded          expanded configuration; and using the leaflets of the replacement
configuration;                  valve to replace leaflet actuation of the native aortic heart valve in
using the carrier element to    the second expanded configuration.
exclude the native aortic
                                “4. Redeploy the bioprosthesis (Section 9.2.4, steps 5 and 6).
heart valve in the second
expanded configuration;         5. Either complete bioprosthesis redeployment or initiate
forming a seal between the      bioprosthesis recapture. If the bioprosthesis has been recaptured 3
carrier element and one or      times, withdraw the recaptured bioprosthesis.”
more anatomical features in
the second expanded             (Evolut Pro+ System Instructions for Use, p. 33.)
configuration; and              “Using imaging and a delivery system, the physician threads the
using the leaflets of the       compressed bioprosthetic heart valve through the catheter and
replacement valve to replace    positions it within the diseased valve. After positioning the
leaflet actuation of the        bioprosthetic valve, the physician begins deploying the valve; the
native aortic heart valve in    middle image below shows a partially expanded valve. When
the second expanded             deployment is complete, the bioprosthetic valve is fully expanded
configuration.                  within the diseased native valve. After testing the new valve
                                function, the physician removes the catheter and closes the
                                incision.”



                                                 17
 Case 1:20-cv-00361-LPS Document 1 Filed 03/13/20 Page 18 of 50 PageID #: 18




                              (https://www.medtronic.com/us-en/healthcare-
                              professionals/therapies-procedures/cardiovascular/transcatheter-
                              aortic-valve-replacement/tavr/about-the-therapy.html).
                              The video on Medtronic’s website shows expanding the carrier
                              element from the moveable configuration to a second expanded
                              configuration to secure the carrier element in the vicinity of the
                              native aortic heart valve, the proximal and distal ends of the
                              carrier element being proximate opposing sides of the native
                              aortic heart valve in the second expanded configuration;
                              using the carrier element to exclude the native aortic heart valve
                              in the second expanded configuration; forming a seal between the
                              carrier element and one or more anatomical features in the second
                              expanded configuration; and using the leaflets of the replacement
                              valve to replace leaflet actuation of the native aortic heart valve in
                              the second expanded configuration:




                               (https://www.medtronic.com/us-en/patients/treatments-
                              therapies/transcatheter-aortic-valve-replacement/about/tavr-
                              procedure.html)


       38.     Medtronic does not have a license or any other authority to practice the methods

claimed in the ‘118 patent.



                                               18
 Case 1:20-cv-00361-LPS Document 1 Filed 03/13/20 Page 19 of 50 PageID #: 19



       39.        As a result of Medtronic’s infringement of the ‘118 patent, Speyside Medical has

suffered and will continue to suffer damages. Speyside Medical is entitled to recover from

Medtronic the damages adequate to compensate for such infringement, which have yet to be

determined.

                                      COUNT II
                            INFRINGEMENT OF THE ‘897 PATENT

         40.       Speyside Medical incorporates by reference each and every allegation contained

 in the preceding Paragraphs as though fully set forth herein.

       41.        Speyside Medical owns all right, title, and interest in, including the right to sue

and recover damages for infringement of the ‘897 patent.

       42.        Upon information and belief, Medtronic has been aware of the ‘897 patent at all

relevant times.

       43.        Medtronic has induced and continues to induce infringement of one or more

claims of the ‘897 patent, including at least claim 1, in violation of 35 U.S.C. § 271(b). Upon

information and belief, Medtronic intentionally has encouraged and continues to encourage

direct infringement by its customers with knowledge of the ‘897 patent and knowledge that its

acts have encouraged and continue to encourage direct infringement, or while remaining

willfully blind to the possibility that its inducing acts would cause infringement.

       44.        Upon information and belief, Medtronic specifically intends for customers to

infringe the ’897 patent. Medtronic encourages infringement by customers at least by providing

product support and instructions on how to use the Accused Products. For example, Medtronic

provides “Instructions for Use” for each of the Accused Products on Medtronic’s website. See,

e.g., http://manuals.medtronic.com/manuals/main/en_US/home.

       45.        Medtronic has contributed to and continues to contribute to infringement of one or



                                                  19
Case 1:20-cv-00361-LPS Document 1 Filed 03/13/20 Page 20 of 50 PageID #: 20
 Case 1:20-cv-00361-LPS Document 1 Filed 03/13/20 Page 21 of 50 PageID #: 21




                              (https://www.medtronic.com/us-en/healthcare-
                              professionals/therapies-procedures/cardiovascular/transcatheter-
                              aortic-valve-replacement/tavr/about-the-therapy.html).
advancing together a          The image below, as well as Medtronic’s description of the
delivery catheter and an      Accused Products on its website, shows that use of the Accused
introducer catheter that is   Products includes advancing together a delivery catheter and an
preassembled over the         introducer catheter that is preassembled over the delivery catheter
delivery catheter into a      into a patient’s vascular system.
patient’s vascular system,




                              (https://www.medtronic.com/content/dam/medtronic-
                              com/products/cardiovascular/transcatheter-aortic-heart-
                              valves/documents/evolut-pro-plus-product-specs.pdf).
                              “The catheter facilitates the placement of the bioprosthesis within
                              the annulus of the aortic valve. The catheter assembly is flexible
                              and compatible with a 0.035 in (0.889 mm) guidewire. The distal
                              (deployment) end of the system features an atraumatic,
                              radiopaque catheter tip and a capsule that covers and maintains
                              the bioprosthesis in a crimped position. The capsule includes a
                              distal flare to enable the bioprosthesis to be partially or fully
                              recaptured after partial deployment. A stability layer is fixed at
                              the handle and extends down the outside of the catheter shaft. It
                              provides a barrier between the retractable catheter and the
                              introducer sheath and vessel walls, thus enabling the catheter to
                              retract freely. An Evolut PRO+ inline sheath is assembled over
                              the stability layer, which functions as a hemostatic introducer


                                              21
 Case 1:20-cv-00361-LPS Document 1 Filed 03/13/20 Page 22 of 50 PageID #: 22



                                sheath and minimizes the access site size to the capsule
                                diameter.”
                                (Evolut Pro+ System Instructions for Use, p. 3.)
                                “1. Insert the device over the 0.035 in (0.889 mm) guidewire.
                                Insert the catheter tip and capsule through the access site, while
                                maintaining the Evolut PRO+ inline sheath tip against the
                                proximal end of the capsule. Then, insert the Evolut PRO+ inline
                                sheath through the access site, maintaining contact with the
                                capsule. Maintain strict fluoroscopic surveillance of the guidewire
                                in the LV. . . .
                                2. Under fluoroscopic guidance, advance the catheter over the
                                guidewire to the aortic annulus. Do not rotate the catheter as it is
                                advanced; rotating the handle does not rotate the capsule.”
                                (Evolut Pro+ System Instructions for Use, pp. 31-32.)
the delivery catheter           The image below, as well as Medtronic’s description of the
comprising a prosthetic         Accused Products on its website, shows that use of the Accused
valve and a distal tip that     Products includes delivery catheter comprising a prosthetic valve
can be inserted directly into   and a distal tip that can be inserted directly into the access vessel
the access vessel such that     such that the distal tip dilates the access vessel for the introducer
the distal tip dilates the      catheter, wherein during advancement, an outer diameter of a
access vessel for the           distal end of the delivery catheter being greater than an inner
introducer catheter,            diameter of a distal end of the introducer catheter, the introducer
wherein during                  catheter comprising a hemostasis valve assembly at a proximal
advancement, an outer           end of the introducer catheter.
diameter of a distal end of
the delivery catheter being
greater than an inner
diameter of a distal end of
the introducer catheter, the
introducer catheter
comprising a hemostasis
valve assembly at a
proximal end of the
introducer catheter;


                                (https://www.medtronic.com/content/dam/medtronic-
                                com/products/cardiovascular/transcatheter-aortic-heart-
                                valves/documents/evolut-pro-plus-product-specs.pdf).
                                “The distal (deployment) end of the system features an


                                                 22
 Case 1:20-cv-00361-LPS Document 1 Filed 03/13/20 Page 23 of 50 PageID #: 23



                                atraumatic, radiopaque catheter tip and a capsule that covers and
                                maintains the bioprosthesis in a crimped position.”
                                (Evolut Pro+ System Instructions for Use, p. 3.)




                                (Evolut Pro+ System Instructions for Use, p. 4.)
the prosthetic valve being at   The image below, as well as Medtronic’s description of the
least partially disposed        Accused Products on its website, shows that use of the Accused
within the distal end of the    Products includes a prosthetic valve that is at least partially
delivery catheter during        disposed within the distal end of the delivery catheter during
advancement of the              advancement of the introducer catheter.
introducer catheter; and
                                “The distal (deployment) end of the system features an
                                atraumatic, radiopaque catheter tip and a capsule that covers and
                                maintains the bioprosthesis in a crimped position.” Evolut Pro+
                                System Instructions for Use, p. 3.




                                (https://www.medtronic.com/us-en/healthcare-
                                professionals/products/cardiovascular/transcatheter-aortic-heart-
                                valves/evolut-pro-plus.html).

deploying the prosthetic        The quotation and images below, as well as Medtronic’s
valve.                          description of the Accused Products on its website, show that the
                                Accused Products include deploying the prosthetic valve.
                                “Using imaging and a delivery system, the physician threads the
                                compressed bioprosthetic heart valve through the catheter and
                                positions it within the diseased valve. After positioning the


                                                23
 Case 1:20-cv-00361-LPS Document 1 Filed 03/13/20 Page 24 of 50 PageID #: 24



                                  bioprosthetic valve, the physician begins deploying the valve; the
                                  middle image below shows a partially expanded valve. When
                                  deployment is complete, the bioprosthetic valve is fully expanded
                                  within the diseased native valve. After testing the new valve
                                  function, the physician removes the catheter and closes the
                                  incision.”




                                  (https://www.medtronic.com/us-en/healthcare-
                                  professionals/therapies-procedures/cardiovascular/transcatheter-
                                  aortic-valve-replacement/tavr/about-the-therapy.html).


       47.        Medtronic does not have a license or any other authority to practice the methods

claimed in the ‘897 patent.

       48.        As a result of Medtronic’s infringement of the ‘897 patent, Speyside Medical has

suffered and will continue to suffer damages. Speyside Medical is entitled to recover from

Medtronic the damages adequate to compensate for such infringement, which have yet to be

determined.

                                      COUNT III
                            INFRINGEMENT OF THE ‘941 PATENT

         49.       Speyside Medical incorporates by reference each and every allegation contained

 in the preceding Paragraphs as though fully set forth herein.

       50.        Speyside Medical owns all right, title, and interest in, including the right to sue

and recover damages for infringement of the ‘941 patent.

       51.        Upon information and belief, Medtronic has been aware of the ‘941 patent at all

relevant times.



                                                  24
 Case 1:20-cv-00361-LPS Document 1 Filed 03/13/20 Page 25 of 50 PageID #: 25



       52.     Medtronic has induced and continues to induce infringement of one or more

claims of the ‘941 patent, including at least claim 17, in violation of 35 U.S.C. § 271(b). Upon

information and belief, Medtronic intentionally has encouraged and continues to encourage

direct infringement by its customers with knowledge of the ‘941 patent and knowledge that its

acts have encouraged and continue to encourage direct infringement, or while remaining

willfully blind to the possibility that its inducing acts would cause infringement.

       53.     Upon information and belief, Medtronic specifically intends for customers to

infringe the ’941 patent. Medtronic encourages infringement by customers at least by providing

product support and instructions on how to use the Accused Products. For example, Medtronic

provides “Instructions for Use” for each of the Accused Products on Medtronic’s website. See,

e.g., http://manuals.medtronic.com/manuals/main/en_US/home.

       54.     Medtronic has contributed to and continues to contribute to infringement of one or

more claims of the ‘941 patent, including at least claim 17, in violation of 35 U.S.C. § 271(c) by

selling, offering to sell and/or importing the Accused Products in the United States for use in

practicing the processes claimed in the ‘941 patent. Upon information and belief, the use of the

Accused Products constitutes a material part of the processes claimed in the ‘941 patent, and

Medtronic has knowledge that this use is especially made or adapted for use in the infringement

of the ‘941 patent. Upon information and belief, the Accused Products are not a staple article or

commodity of commerce suitable for substantial noninfringing use.

       55.     Upon information and belief, Medtronic’s customers have infringed and continue

to infringe directly the ‘941 patent, including at least claim 17, either literally or under the

doctrine of equivalents. The left side of the table below contains the language of claim 17 of the

‘941 patent, and the right side of the table contains quotations and images from marketing




                                                 25
Case 1:20-cv-00361-LPS Document 1 Filed 03/13/20 Page 26 of 50 PageID #: 26
Case 1:20-cv-00361-LPS Document 1 Filed 03/13/20 Page 27 of 50 PageID #: 27



                       removal of the failed valve.”
                       (Evolut Pro+ System Instructions for Use, p. 2.)
                       “Using imaging and a delivery system, the physician threads the
                       compressed bioprosthetic heart valve through the catheter and
                       positions it within the diseased valve. After positioning the
                       bioprosthetic valve, the physician begins deploying the valve; the
                       middle image below shows a partially expanded valve. When
                       deployment is complete, the bioprosthetic valve is fully expanded
                       within the diseased native valve. After testing the new valve
                       function, the physician removes the catheter and closes the
                       incision.”




                       (https://www.medtronic.com/us-en/healthcare-
                       professionals/therapies-procedures/cardiovascular/transcatheter-
                       aortic-valve-replacement/tavr/about-the-therapy.html).
                       “1. Insert the device over the 0.035 in (0.889 mm) guidewire.
                       Insert the catheter tip and capsule through the access site, while
                       maintaining the Evolut PRO+ inline sheath tip against the
                       proximal end of the capsule. Then, insert the Evolut PRO+ inline
                       sheath through the access site, maintaining contact with the
                       capsule. Maintain strict fluoroscopic surveillance of the guidewire
                       in the LV. . . .
                       2. Under fluoroscopic guidance, advance the catheter over the
                       guidewire to the aortic annulus. Do not rotate the catheter as it is
                       advanced; rotating the handle does not rotate the capsule. . . .
                       3. Advance the device through the valve. Perform an angiogram
                       to confirm that the pigtail catheter is in position within the
                       noncoronary cusp of the aortic root. Fluoroscopically identify the
                       appropriate landmarks.
                       4. Position the catheter so that the bioprosthesis is at the optimal
                       depth relative to the valve annulus. For surgical bioprosthetic
                       valves, consider the features of the valve when determining the
                       optimal placement of the bioprosthesis. ”


                                        27
 Case 1:20-cv-00361-LPS Document 1 Filed 03/13/20 Page 28 of 50 PageID #: 28



                                (Evolut Pro+ System Instructions for Use, pp. 31-32.)
expanding the carrier           The quotation and images below, as well as Medtronic’s
element from a collapsed        description of the Accused Products on its website, show that use
delivery configuration to an    of the Accused Products includes expanding the carrier element
expanded configuration to       from a collapsed delivery configuration to an expanded
secure the carrier element in   configuration to secure the carrier element in the vicinity of the
the vicinity of the native      native heart valve.
heart valve,
                                “3. Advance the device through the valve. Perform an angiogram
                                to confirm that the pigtail catheter is in position within the
                                noncoronary cusp of the aortic root. Fluoroscopically identify the
                                appropriate landmarks.
                                4. Position the catheter so that the bioprosthesis is at the optimal
                                depth relative to the valve annulus. For surgical bioprosthetic
                                valves, consider the features of the valve when determining the
                                optimal placement of the bioprosthesis.
                                5. To deploy the bioprosthesis, rotate the deployment knob in the
                                direction of the arrows. The capsule retracts and exposes the
                                bioprosthesis. Continue deploying the bioprosthesis in a
                                controlled manner, adjusting valve position as necessary and
                                noting the position of the radiopaque capsule marker band and
                                paddle attachment.”
                                (Evolut Pro+ System Instructions for Use, p. 32.)
                                “Using imaging and a delivery system, the physician threads the
                                compressed bioprosthetic heart valve through the catheter and
                                positions it within the diseased valve. After positioning the
                                bioprosthetic valve, the physician begins deploying the valve; the
                                middle image below shows a partially expanded valve. When
                                deployment is complete, the bioprosthetic valve is fully expanded
                                within the diseased native valve. After testing the new valve
                                function, the physician removes the catheter and closes the
                                incision.”




                                (https://www.medtronic.com/us-en/healthcare-


                                                 28
 Case 1:20-cv-00361-LPS Document 1 Filed 03/13/20 Page 29 of 50 PageID #: 29



                                professionals/therapies-procedures/cardiovascular/transcatheter-
                                aortic-valve-replacement/tavr/about-the-therapy.html).
                                The video on Medtronic’s website shows that the carrier element
                                is expanded from a collapsed delivery configuration to an
                                expanded configuration to secure the carrier element in the
                                vicinity of the native heart valve:




                                (https://www.medtronic.com/us-en/patients/treatments-
                                therapies/transcatheter-aortic-valve-replacement/about/tavr-
                                procedure.html)
wherein during expansion of     The quotation and images below, as well as Medtronic’s
the carrier element, a distal   description of the Accused Products on its website, show that use
end of the carrier element is   of the Accused Products includes during expansion of the carrier
expanded prior to a             element, a distal end of the carrier element is expanded prior to a
proximal end of the carrier     proximal end of the carrier element being expanded.
element being expanded,
                                “Using imaging and a delivery system, the physician threads the
                                compressed bioprosthetic heart valve through the catheter and


                                                29
Case 1:20-cv-00361-LPS Document 1 Filed 03/13/20 Page 30 of 50 PageID #: 30



                       positions it within the diseased valve. After positioning the
                       bioprosthetic valve, the physician begins deploying the valve; the
                       middle image below shows a partially expanded valve. When
                       deployment is complete, the bioprosthetic valve is fully expanded
                       within the diseased native valve. After testing the new valve
                       function, the physician removes the catheter and closes the
                       incision.”




                       (https://www.medtronic.com/us-en/healthcare-
                       professionals/therapies-procedures/cardiovascular/transcatheter-
                       aortic-valve-replacement/tavr/about-the-therapy.html).
                       The video on Medtronic’s website shows that during expansion of
                       the carrier element, a distal end of the carrier element is expanded
                       prior to a proximal end of the carrier element being expanded:




                                       30
 Case 1:20-cv-00361-LPS Document 1 Filed 03/13/20 Page 31 of 50 PageID #: 31




                              (https://www.medtronic.com/us-en/patients/treatments-
                              therapies/transcatheter-aortic-valve-replacement/about/tavr-
                              procedure.html)
the proximal end of the       The quotation below, as well as Medtronic’s description of the
carrier element being         Accused Products on its website, shows that use of the Accused
expanded without urging the   Products includes the proximal end of the carrier element being
proximal end of the carrier   expanded without urging the proximal end of the carrier element
element toward the distal     toward the distal end of the carrier element.
end of the carrier element,
                              “The Evolut PRO self-expanding transcatheter aortic valve
                              features a unique valve design with an outer wrap that adds
                              surface area contact between the valve and the native aortic
                              annulus to further advance valve sealing performance.”
                              (https://www.medtronic.com/us-en/healthcare-
                              professionals/products/cardiovascular/transcatheter-aortic-heart-
                              valves/evolut-pro.html).
                              The video on Medtronic’s website shows that the proximal end of
                              the carrier element is expanded without urging the proximal end
                              of the carrier element toward the distal end of the carrier element:




                                              31
 Case 1:20-cv-00361-LPS Document 1 Filed 03/13/20 Page 32 of 50 PageID #: 32




                                 (https://www.medtronic.com/us-en/patients/treatments-
                                 therapies/transcatheter-aortic-valve-replacement/about/tavr-
                                 procedure.html)
wherein the replacement          The quotation and images below, as well as Medtronic’s
valve prevents the flow of       description of the Accused Products on its website, show that use
blood through the valve in a     of the Accused Products includes wherein the replacement valve
first direction and allows the   prevents the flow of blood through the valve in a first direction
flow of blood through the        and allows the flow of blood through the replacement valve in a
replacement valve in a           second direction during the expansion of the carrier element, after
second direction during the      expanding the distal end of the carrier element, and prior to
expansion of the carrier         expanding the proximal end of the carrier element.
element, after expanding the
                                 “Using imaging and a delivery system, the physician threads the
distal end of the carrier
                                 compressed bioprosthetic heart valve through the catheter and
element, and prior to
                                 positions it within the diseased valve. After positioning the
expanding the proximal end
                                 bioprosthetic valve, the physician begins deploying the valve; the
of the carrier element.
                                 middle image below shows a partially expanded valve. When
                                 deployment is complete, the bioprosthetic valve is fully expanded


                                                 32
Case 1:20-cv-00361-LPS Document 1 Filed 03/13/20 Page 33 of 50 PageID #: 33



                              within the diseased native valve. After testing the new valve
                              function, the physician removes the catheter and closes the
                              incision.”




                              (https://www.medtronic.com/us-en/healthcare-
                              professionals/therapies-procedures/cardiovascular/transcatheter-
                              aortic-valve-replacement/tavr/about-the-therapy.html).
                              The video on Medtronic’s website shows how the replacement
                              valve prevents the flow of blood through the valve in a first
                              direction and allows the flow of blood through the replacement
                              valve in a second direction during the expansion of the carrier
                              element, after expanding the distal end of the carrier element, and
                              prior to expanding the proximal end of the carrier element:




                              (https://www.medtronic.com/us-en/patients/treatments-
                              therapies/transcatheter-aortic-valve-replacement/about/tavr-
                              procedure.html)


       56.     Medtronic does not have a license or any other authority to practice the methods

claimed in the ‘941 patent.

     57.     As a result of Medtronic’s infringement of the ‘941 patent, Speyside Medical has



                                              33
 Case 1:20-cv-00361-LPS Document 1 Filed 03/13/20 Page 34 of 50 PageID #: 34



suffered and will continue to suffer damages. Speyside Medical is entitled to recover from

Medtronic the damages adequate to compensate for such infringement, which have yet to be

determined.

                                      COUNT IV
                            INFRINGEMENT OF THE ‘708 PATENT

         58.       Speyside Medical incorporates by reference each and every allegation contained

 in the preceding Paragraphs as though fully set forth herein.

         59.       Speyside Medical owns all right, title, and interest in, including the right to sue

 and recover damages for infringement of the ‘708 patent.

         60.       Medtronic has infringed and continues to infringe directly one or more claims of

 the ‘708 patent, including at least claim 21, in violation of 35 U.S.C. § 271(a), literally or under

 the doctrine of equivalents, by making, using, importing, offering to sell, and/or selling the

 Accused Products in Delaware and/or elsewhere in the United States.

       61.        Upon information and belief, Medtronic has been aware of the ‘708 patent at all

relevant times.

       62.        Medtronic has induced and continues to induce infringement of one or more

claims of the ‘708 patent, including at least claim 21, in violation of 35 U.S.C. § 271(b). Upon

information and belief, Medtronic intentionally has encouraged and continues to encourage

direct infringement by its customers with knowledge of the ‘708 patent and knowledge that its

acts have encouraged and continue to encourage direct infringement, or while remaining

willfully blind to the possibility that its inducing acts would cause infringement.

         63.      Upon information and belief, Medtronic specifically intends for customers to

 infringe the ’708 patent.       Medtronic encourages infringement by customers at least by

 providing product support and instructions on how to use the Accused Products. For example,



                                                  34
Case 1:20-cv-00361-LPS Document 1 Filed 03/13/20 Page 35 of 50 PageID #: 35



Medtronic provides “Instructions for Use” for each of the Accused Products on Medtronic’s

website. See, e.g., http://manuals.medtronic.com/manuals/main/en_US/home.

       64.     Medtronic has contributed to and continues to contribute to infringement of one

or more claims of the ‘708 patent, including at least claim 21, in violation of 35 U.S.C. §

271(c) by selling, offering to sell and/or importing the Accused Products in the United States.

Upon information and belief, the use of the Accused Products constitutes a material part of the

devices claimed in the ‘708 patent, and Medtronic has knowledge that the Accused Products

are especially made or adapted for use in the infringement of the ‘708 patent.            Upon

information and belief, the Accused Products are not a staple article or commodity of

commerce suitable for substantial noninfringing use.

       65.   Medtronic has infringed and continues to infringe one or more claims of the ‘708

patent, including at least claim 21, in violation of 35 U.S.C. § 271(f) by supplying the Accused

Products or causing the Accused Products to be supplied in or from the United States. Upon

information and belief, the Accused Products constitute all or a substantial portion of the

devices claimed in the ‘708 patent. Upon information and belief, the Accused Products are

uncombined in whole or part, in such manner as to actively encourage their combination

outside of the United States in a manner that would infringe the ‘708 patent if such

combination occurred within the United States.

       66.   Medtronic has infringed and continues to infringe one or more claims of the ‘708

patent, including at least claim 21, in violation of 35 U.S.C. § 271(f) by supplying the Accused

Products or causing the Accused Products to be supplied in or from the United States. Upon

information and belief, the Accused Products are especially made or especially adapted for use

in the devices claimed in the ‘708 patent. Upon information and belief, the Accused Products




                                             35
Case 1:20-cv-00361-LPS Document 1 Filed 03/13/20 Page 36 of 50 PageID #: 36
 Case 1:20-cv-00361-LPS Document 1 Filed 03/13/20 Page 37 of 50 PageID #: 37




                                 (https://www.medtronic.com/content/dam/medtronic-
                                 com/products/cardiovascular/transcatheter-aortic-heart-
                                 valves/documents/evolut-pro-plus-product-specs.pdf).
an elongate, flexible catheter   The image below, as well as Medtronic’s description of the
body having a proximal end       Accused Products on its website, shows that the Accused
and a distal end, wherein the    Products include an elongate, flexible catheter body having a
distal end has an outer          proximal end and a distal end, wherein the distal end has an outer
diameter of 18 French or         diameter of 18 French or less.
less; and




                                 (https://www.medtronic.com/content/dam/medtronic-
                                 com/products/cardiovascular/transcatheter-aortic-heart-
                                 valves/documents/evolut-pro-plus-product-specs.pdf).




                                                 37
 Case 1:20-cv-00361-LPS Document 1 Filed 03/13/20 Page 38 of 50 PageID #: 38




                              (Evolut Pro+ System Instructions for Use, p. 4.)
a cardiovascular prosthetic   The image below, as well as Medtronic’s description of the
implant loaded within the     Accused Products on its website, shows that the Accused
distal end of the catheter    Products include a cardiovascular prosthetic implant loaded
body,                         within the distal end of the catheter body.
                              “The distal (deployment) end of the system features an
                              atraumatic, radiopaque catheter tip and a capsule that covers and
                              maintains the bioprosthesis in a crimped position.”
                              (Evolut Pro+ System Instructions for Use, p. 3.)




                              (Evolut Pro+ System Instructions for Use, p. 4.)




                                              38
 Case 1:20-cv-00361-LPS Document 1 Filed 03/13/20 Page 39 of 50 PageID #: 39




                                 (https://www.medtronic.com/content/dam/medtronic-
                                 com/products/cardiovascular/transcatheter-aortic-heart-
                                 valves/documents/evolut-pro-plus-product-specs.pdf).
wherein the cardiovascular       The images below, as well as Medtronic’s description of the
prosthetic implant               Accused Products on its website, show that the Accused Products
comprises a support              include a cardiovascular prosthetic implant that comprises a
structure and a natural tissue   support structure and a natural tissue valve comprising a leaflets
valve comprising a leaflets      having a thickness of at least about 0.011 inches coupled to the
having a thickness of at least   support structure.
about 0.011 inches coupled
                                 “The bioprosthesis is manufactured by suturing 3 valve leaflets
to the support structure.
                                 and an inner skirt, made from a single layer of porcine
                                 pericardium, onto a self-expanding, multi-level, radiopaque frame
                                 made of Nitinol. The bioprosthesis has a porcine pericardial
                                 tissue outer skirt (wrap), which is 1.5 cells in height and is
                                 sutured to the inflow section of the bioprosthesis. It is designed
                                 to replace the native or surgical bioprosthetic aortic heart valve
                                 without open heart surgery and without concomitant surgical
                                 removal of the failed valve.”
                                 (Evolut Pro+ System Instructions for Use, p. 2.)




                                                 39
 Case 1:20-cv-00361-LPS Document 1 Filed 03/13/20 Page 40 of 50 PageID #: 40




                                  (https://www.medtronic.com/us-en/healthcare-
                                  professionals/products/cardiovascular/transcatheter-aortic-heart-
                                  valves/evolut-r.html).


         68.       Medtronic does not have a license or any other authority to practice the methods

 claimed in the ‘708 patent.

       69.        As a result of Medtronic’s infringement of the ‘708 patent, Speyside Medical has

suffered and will continue to suffer damages. Speyside Medical is entitled to recover from

Medtronic the damages adequate to compensate for such infringement, which have yet to be

determined.

                                      COUNT V
                            INFRINGEMENT OF THE ‘040 PATENT

         70.       Speyside Medical incorporates by reference each and every allegation contained

 in the preceding Paragraphs as though fully set forth herein.

       71.        Speyside Medical owns all right, title, and interest in, including the right to sue

and recover damages for infringement of the ‘040 patent.

       72.        Upon information and belief, Medtronic has been aware of the ‘040 patent at all

relevant times.



                                                  40
 Case 1:20-cv-00361-LPS Document 1 Filed 03/13/20 Page 41 of 50 PageID #: 41



       73.     Medtronic has induced and continues to induce infringement of one or more

claims of the ‘040 patent, including at least claim 7, in violation of 35 U.S.C. § 271(b). Upon

information and belief, Medtronic intentionally has encouraged and continues to encourage

direct infringement by its customers with knowledge of the ‘040 patent and knowledge that its

acts have encouraged and continue to encourage direct infringement, or while remaining

willfully blind to the possibility that its inducing acts would cause infringement.

       74.     Upon information and belief, Medtronic specifically intends for customers to

infringe the ’040 patent. Medtronic encourages infringement by customers at least by providing

product support and instructions on how to use the Accused Products. For example, Medtronic

provides “Instructions for Use” for each of the Accused Products on Medtronic’s website. See,

e.g., http://manuals.medtronic.com/manuals/main/en_US/home.

       75.     Medtronic has contributed to and continues to contribute to infringement of one or

more claims of the ‘040 patent, including at least claim 7, in violation of 35 U.S.C. § 271(c) by

selling, offering to sell and/or importing the Accused Products in the United States for use in

practicing the processes claimed in the ‘040 patent. Upon information and belief, the use of the

Accused Products constitutes a material part of the processes claimed in the ‘040 patent, and

Medtronic has knowledge that this use is especially made or adapted for use in the infringement

of the ‘040 patent. Upon information and belief, the Accused Products are not a staple article or

commodity of commerce suitable for substantial noninfringing use.

       76.     Upon information and belief, Medtronic’s customers have infringed and continue

to infringe directly the ‘040 patent, including at least claim 7, either literally or under the

doctrine of equivalents. The left side of the table below contains the language of claim 7 of the

‘040 patent, and the right side of the table contains quotations and images from marketing




                                                 41
Case 1:20-cv-00361-LPS Document 1 Filed 03/13/20 Page 42 of 50 PageID #: 42
 Case 1:20-cv-00361-LPS Document 1 Filed 03/13/20 Page 43 of 50 PageID #: 43




                               (https://www.medtronic.com/us-en/healthcare-
                               professionals/therapies-procedures/cardiovascular/transcatheter-
                               aortic-valve-replacement/tavr/about-the-therapy.html).
                               “1. Insert the device over the 0.035 in (0.889 mm) guidewire.
                               Insert the catheter tip and capsule through the access site, while
                               maintaining the Evolut PRO+ inline sheath tip against the
                               proximal end of the capsule. Then, insert the Evolut PRO+ inline
                               sheath through the access site, maintaining contact with the
                               capsule. Maintain strict fluoroscopic surveillance of the guidewire
                               in the LV. . . .
                               2. Under fluoroscopic guidance, advance the catheter over the
                               guidewire to the aortic annulus. Do not rotate the catheter as it is
                               advanced; rotating the handle does not rotate the capsule. . . .
                               3. Advance the device through the valve. Perform an angiogram
                               to confirm that the pigtail catheter is in position within the
                               noncoronary cusp of the aortic root. Fluoroscopically identify the
                               appropriate landmarks.
                               4. Position the catheter so that the bioprosthesis is at the optimal
                               depth relative to the valve annulus. For surgical bioprosthetic
                               valves, consider the features of the valve when determining the
                               optimal placement of the bioprosthesis. ”
                               (Evolut Pro+ System Instructions for Use, pp. 31-32.)
deploying the prosthetic       The quotation and images below, as well as Medtronic’s
valve at the native valve      description of the Accused Products on its website, show that use
from a collapsed delivery      of the Accused Products includes deploying the prosthetic valve
configuration to an            at the native valve from a collapsed delivery configuration to an
expanded configuration, a      expanded configuration, a distal end of the prosthetic valve being
distal end of the prosthetic   expanded prior to a proximal end of the prosthetic valve being
valve being expanded prior     expanded.
to a proximal end of the
                               “Using imaging and a delivery system, the physician threads the
prosthetic valve being
                               compressed bioprosthetic heart valve through the catheter and
expanded;
                               positions it within the diseased valve. After positioning the


                                                43
Case 1:20-cv-00361-LPS Document 1 Filed 03/13/20 Page 44 of 50 PageID #: 44



                       bioprosthetic valve, the physician begins deploying the valve; the
                       middle image below shows a partially expanded valve. When
                       deployment is complete, the bioprosthetic valve is fully expanded
                       within the diseased native valve. After testing the new valve
                       function, the physician removes the catheter and closes the
                       incision.”




                       (https://www.medtronic.com/us-en/healthcare-
                       professionals/therapies-procedures/cardiovascular/transcatheter-
                       aortic-valve-replacement/tavr/about-the-therapy.html).
                       “5. To deploy the bioprosthesis, rotate the deployment knob in the
                       direction of the arrows. The capsule retracts and exposes the
                       bioprosthesis. Continue deploying the bioprosthesis in a
                       controlled manner, adjusting valve position as necessary and
                       noting the position of the radiopaque capsule marker band and
                       paddle attachment.”
                       (Evolut Pro+ System Instructions for Use, p. 32.)
                       The video on Medtronic’s website shows that a distal end of the
                       prosthetic valve is expanded prior to a proximal end of the
                       prosthetic valve being expanded:




                                       44
 Case 1:20-cv-00361-LPS Document 1 Filed 03/13/20 Page 45 of 50 PageID #: 45




                               (https://www.medtronic.com/us-en/patients/treatments-
                               therapies/transcatheter-aortic-valve-replacement/about/tavr-
                               procedure.html)
testing a performance          The quotation and image below, as well as Medtronic’s
characteristic of the          description of the Accused Products on its website, show that use
prosthetic valve; at least     of the Accused Products includes testing a performance
partially reversing the        characteristic of the prosthetic valve; at least partially reversing
deployment of the prosthetic   the deployment of the prosthetic valve; repositioning the
valve; repositioning the       prosthetic valve; and re-deploying the prosthetic valve.
prosthetic valve; and re-
                               “CONTROL DURING DEPLOYMENT: The Evolut PRO+
deploying the prosthetic
                               delivery system:
valve,
                                  •   Assists in accurate positioning of the valve
                                  •   Features a 1:1 response for immediate feedback between
                                      the deployment knob and the movement of the capsule
                                  •   Provides you the option to recapture and repositionFN for
                                      more accurate placement.

                               FN Up to 80% deployment. The valve can be partially or fully
                               recaptured up to three times prior to the point of no recapture.
                               Third attempt must be a complete recapture and retrieval from
                               patient.”




                               (https://www.medtronic.com/us-en/healthcare-


                                                45
 Case 1:20-cv-00361-LPS Document 1 Filed 03/13/20 Page 46 of 50 PageID #: 46



                               professionals/products/cardiovascular/transcatheter-aortic-heart-
                               valves/evolut-pro-plus.html).
                               “6. Before the radiopaque capsule marker band reaches the distal
                               end of the radiopaque paddle attachment, evaluate the
                               bioprosthesis position. . . .
                               7. Either complete bioprosthesis deployment or initiate
                               bioprosthesis recapture.”
                               (Evolut Pro+ System Instructions for Use, p. 32.)
                               “The bioprosthesis is recapturable during deployment before the
                               radiopaque capsule marker band reaches the distal end of the
                               radiopaque paddle attachment. Deployment of the bioprosthesis
                               can be attempted 3 times. If the bioprosthesis is recaptured a third
                               time, it must be removed from the patient.
                               1. Rotate the deployment knob in the opposite direction of the
                               arrows to recapture the bioprosthesis. A partially recaptured
                               bioprosthesis can be repositioned or fully recaptured.”
                               (Evolut Pro+ System Instructions for Use, p. 33.)
wherein the prosthetic valve   The quotation below, as well as Medtronic’s description of the
does not include an            Accused Products on its website, shows that use of the Accused
interlocking locking           Products includes a prosthetic valve does not include an
mechanism, and                 interlocking locking mechanism.
                               “The Evolut PRO self-expanding transcatheter aortic valve
                               features a unique valve design with an outer wrap that adds
                               surface area contact between the valve and the native aortic
                               annulus to further advance valve sealing performance.”
                               (https://www.medtronic.com/us-en/healthcare-
                               professionals/products/cardiovascular/transcatheter-aortic-heart-
                               valves/evolut-pro.html).




                                               46
 Case 1:20-cv-00361-LPS Document 1 Filed 03/13/20 Page 47 of 50 PageID #: 47




                               (https://www.medtronic.com/us-en/patients/treatments-
                               therapies/transcatheter-aortic-valve-replacement/about/tavr-
                               procedure.html)
wherein the prosthetic valve   The quotation and images below, as well as Medtronic’s
prevents the flow of blood     description of the Accused Products on its website, show that use
through the valve in a first   of the Accused Products includes the prosthetic valve preventing
direction and allows the       the flow of blood through the valve in a first direction and
flow of blood through the      allowing the flow of blood through the prosthetic valve in a
prosthetic valve in a second   second direction during the expansion of the prosthetic valve,
direction during the           after expanding the distal end of the prosthetic valve, and prior to
expansion of the prosthetic    expanding the proximal end of the prosthetic valve.
valve, after expanding the
                               “Using imaging and a delivery system, the physician threads the
distal end of the prosthetic
                               compressed bioprosthetic heart valve through the catheter and
valve, and prior to
                               positions it within the diseased valve. After positioning the
expanding the proximal end
                               bioprosthetic valve, the physician begins deploying the valve; the
of the prosthetic valve.
                               middle image below shows a partially expanded valve. When
                               deployment is complete, the bioprosthetic valve is fully expanded


                                                47
Case 1:20-cv-00361-LPS Document 1 Filed 03/13/20 Page 48 of 50 PageID #: 48



                              within the diseased native valve. After testing the new valve
                              function, the physician removes the catheter and closes the
                              incision.”




                              (https://www.medtronic.com/us-en/healthcare-
                              professionals/therapies-procedures/cardiovascular/transcatheter-
                              aortic-valve-replacement/tavr/about-the-therapy.html).
                              The video on Medtronic’s website shows how the prosthetic valve
                              prevents the flow of blood through the valve in a first direction
                              and allows the flow of blood through the prosthetic valve in a
                              second direction during the expansion of the prosthetic valve,
                              after expanding the distal end of the prosthetic valve, and prior to
                              expanding the proximal end of the prosthetic valve:




                              (https://www.medtronic.com/us-en/patients/treatments-
                              therapies/transcatheter-aortic-valve-replacement/about/tavr-
                              procedure.html)


       77.     Medtronic does not have a license or any other authority to practice the methods

claimed in the ‘040 patent.

     78.     As a result of Medtronic’s infringement of the ‘040 patent, Speyside Medical has



                                              48
 Case 1:20-cv-00361-LPS Document 1 Filed 03/13/20 Page 49 of 50 PageID #: 49



suffered and will continue to suffer damages. Speyside Medical is entitled to recover from

Medtronic the damages adequate to compensate for such infringement, which have yet to be

determined.

                                        JURY DEMAND

          Pursuant to Rule 38(b), Fed. R. Civ. P., Speyside Medical respectfully demands a trial

by jury of all issues so triable.

                                     PRAYER FOR RELIEF

        WHEREFORE, Speyside Medical requests that judgment be entered in favor of

Speyside Medical and against Medtronic as follows:

        A.      That Medtronic has infringed and is infringing the patents-in-suit;

        B.      That Speyside Medical be awarded damages under 35 U.S.C. § 284 in an amount

sufficient to compensate it for infringement by Medtronic, including, but not limited to, a

reasonable royalty, together with pre-judgment and post-judgment interest, and costs;

        C.      That this case be declared exceptional pursuant to 35 U.S.C. § 285 and that

Speyside Medical be awarded its reasonable attorneys’ fees, litigation expenses and expert

witness fees, and costs;

        D.      That Speyside Medical be awarded an accounting and/or supplemental damages

for all damages occurring after any discovery cutoff and through the Court’s entry of judgment,

and ongoing royalty through the life of the patents;

        E.      That Speyside Medical be awarded such other relief as this Court or a jury may

deem proper and just under the circumstances.

                                                   Respectfully submitted,




                                                 49
 Case 1:20-cv-00361-LPS Document 1 Filed 03/13/20 Page 50 of 50 PageID #: 50




Dated: March 13, 2020
                                       /s/ John C. Phillips, Jr.
                                       John C. Phillips, Jr. (#110)
                                       Megan C. Haney (#5016)
                                       PHILLIPS, GOLDMAN,
                                       MCLAUGHLIN & HALL, P.A.
                                       1200 North Broom Street
                                       Wilmington, DE 19806
OF COUNSEL:                            (302) 655-4200

Steven C. Cherny                       Attorneys for Plaintiff
QUINN EMANUEL URQUHART                 Speyside Medical, LLC
 & SULLIVAN, LLP
111 Huntington Ave, Suite 520
Boston, MA 02199
(617) 712-7100

Edward J. DeFranco
James E. Baker
Brian P. Biddinger
QUINN EMANUEL URQUHART
 & SULLIVAN, LLP
51 Madison Avenue
New York, NY 10010
(212) 849-7000

Attorneys for Plaintiff
Speyside Medical, LLC




                                     50
